Case: 20-60800     Document: 00515686002         Page: 1     Date Filed: 12/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 28, 2020
                                  No. 20-60800                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   James Edward Gowdy,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC 3:08-CR-167-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          James Edward Gowdy appeals the district court’s denial of his motion
   for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). For the
   reasons below, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60800         Document: 00515686002                Page: 2        Date Filed: 12/28/2020




                                           No. 20-60800


           Gowdy is currently serving a 210-month prison sentence for being a
   felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1). He
   moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) in
   district court, arguing that he was at high risk of death due to COVID-19.
   Under § 3582(c)(1)(A)(i), a court may reduce a defendant’s sentence if the
   defendant “has fully exhausted all administrative rights” and “extraordinary
   and compelling reasons warrant such a reduction.” The district court denied
   Gowdy’s motion without prejudice because Gowdy failed to satisfy the
   exhaustion requirement. Gowdy then satisfied the exhaustion requirement
   and moved for reconsideration of his motion for compassionate release. The
   district court denied Gowdy’s motion, holding that Gowdy’s medical
   conditions—hypertension               and      gastro-esophageal           reflux      disease
   (“GERD”)—were not sufficiently extraordinary or compelling to warrant a
   reduction in his sentence.1
           The sole issue on appeal2 is whether the district court erred in
   concluding that Gowdy’s hypertension and GERD were not “extraordinary




           1
              Gowdy also asserted age (45) as an extraordinary and compelling reason for
   compassionate release in the district court. But Gowdy abandoned that consideration on
   appeal (likely because there is no indication that age 45 is a particularly risky age when
   suffering from COVID-19), so we decline to consider it. See United States v. Still, 102 F.3d
   118, 122 n.7 (5th Cir. 1996).
           2
             We consider the merits of Gowdy’s appeal because the Government waived any
   timeliness issue in this criminal appeal by responding to the merits of Gowdy’s motion for
   reconsideration and stating that we have jurisdiction over the proceeding on appeal. See
   United States v. Butt, 930 F.3d 410, 413 n.3 (5th Cir. 2019) (noting that the Government
   “forfeit[ed] the ability to contend a criminal deadline govern[ed]” after it invoked a civil
   deadline), cert. denied sub nom. Salahuddin v. United States, 140 S. Ct. 2655 (2020) (mem.);
   see also United States v. Martinez, 496 F.3d 387, 388 (5th Cir. 2007) (per curiam) (noting
   that the period for filing a timely notice of appeal in a criminal case is not jurisdictional and
   may be waived).




                                                  2
Case: 20-60800        Document: 00515686002             Page: 3      Date Filed: 12/28/2020




                                        No. 20-60800


   and compelling reasons” that warranted a sentence reduction. 3 We review
   the district court’s denial of Gowdy’s motion for abuse of discretion. United
   States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A court abuses its
   discretion if it “bases its decision on an error of law or a clearly erroneous
   assessment of the evidence.” See id. (quotation omitted).
           Gowdy argues that COVID-19 and his medical conditions—
   hypertension and GERD—equate to “extraordinary and compelling
   reasons,” as described in Sentencing Guidelines § 1B1.13 comment
   n.1(A)(ii).    That comment describes an extraordinary and compelling
   medical condition to include “a serious physical or medical condition . . . that
   substantially diminishes the ability of the defendant to provide self-care
   within the environment of a correctional facility and from which he or she is
   not expected to recover.” U.S. Sent’g Guidelines Manual § 1B1.13
   cmt. n.1(A)(ii) (U.S. Sent’g Comm’n 2018).
           Although there is an open question of whether § 1B1.13 applies to
   motions for compassionate release,4 we need not decide that question today.
   Assuming arguendo that Sentencing Guidelines § 1B1.13 applies, the district
   court did not abuse its discretion in denying compassionate release. The
   district court, relying on information from the Centers for Disease Control,
   noted that while there has been some showing of correlation of hypertension


           3
             We decline to consider Gowdy’s new argument that his race is another
   consideration that warrants compassionate release because Gowdy failed to raise that
   argument in district court. See FDIC v. Mijalis, 15 F.3d 1314, 1327 (5th Cir. 1994).
           4
            The Second, Sixth, and Seventh Circuits have held that § 1B1.13 does not apply
   because it was not revised after Congress made material changes to § 3582(c)(1)(A). See
   United States v. Brooker, 976 F.3d 228, 235–37 (2d Cir. 2020); United States v. Jones, No.
   20-3701, 2020 WL 6817488, *7–9 (6th Cir. Nov. 20, 2020); United States v. Gunn, No. 20-
   1959, 2020 WL 6813995, *2 (7th Cir. Nov. 20, 2020). But we have not yet answered this
   question. See, e.g., United States v. McLin, No. 1:17-CR-110-LG-RHW, 2020 WL 3803919,
   *2 (S.D. Miss. July 7, 2020), appeal filed, No. 20-60615 (5th Cir. July 14, 2020).




                                               3
Case: 20-60800      Document: 00515686002         Page: 4    Date Filed: 12/28/2020




                                   No. 20-60800


   and severe illness from COVID-19, there is not proof of causation of
   increased risk. In any event, Gowdy’s medical records show that he is taking
   medication to control his hypertension, and he failed to show that medicinally
   controlled hypertension is likely to cause severe illness from COVID-19. The
   court further noted GERD has not been identified as even potentially causing
   an increased risk.
          Based on these findings, the district court concluded that Gowdy’s
   medical conditions were not extraordinary or compelling. We hold that there
   was no clear error in the district court’s assessment that Gowdy’s medical
   conditions did not “substantially diminish[] the ability” for Gowdy “to
   provide self-care.” U.S. Sent’g Guidelines Manual § 1B1.13 cmt.
   n.1(A)(ii). Accordingly, we AFFIRM.




                                         4